                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

JASON HENRY DURAN                                                          PLAINTIFF

V.                          CASE NO. 3:19-CV-290-BSM

KIM JOHNSON, et al.                                                     DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 25th day of March, 2020.



                                                 ________________________________
                                                 ______________
                                                              ______________
                                                                           ___
                                                 UNITED STATES DISTRICT JUDGE
